Citation Nr: 9905729	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-33 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
December 1994.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in August 1998.  It 
was remanded so that a rating could be assigned for the 
veteran's service connected hypertension, and so that the 
veteran could undergo a comprehensive examination to provide 
information regarding his current overall disability picture.  
All requested development has been accomplished.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service connected bilateral hearing loss is 
currently manifested by mild to moderate sensorineural 
hearing loss.

3.  The veteran's residuals of right knee injury are 
currently manifested by minimal loss of range of motion, 
moderate degenerative changes, and subjective complaints of 
pain on stairways.

4.  The veteran's right shoulder disability is manifested by 
slight loss of range of motion and a small calcific density 
which may represent calcific tendinitis.

5.  The veteran's facial scars are moderately disfiguring.

6.  The veteran's status post bilateral bunionectomies are 
manifested by scars, with no complaints noted on recent 
examination and normal gait.

7.  The veteran's retropatellar pain syndrome of the left 
knee is manifested by minimal loss of range of motion, and 
subjective complaints of pain on stairways.

8.  The veteran's hypertension is manifested by diastolic 
pressure predominantly 100 or more, with a recent reading of 
167/114.

9.  The veteran's service-connected disorders are not 
sufficiently severe as to preclude him from obtaining and 
maintaining a substantially gainful occupation consistent 
with his education and employment experience.


CONCLUSION OF LAW

The criteria for a total rating on account of unemployability 
due to service-connected disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 1998); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The regulations that govern the granting of TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
(1998) stipulate that total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  

38 C.F.R. § 4.16(a) (1998) provides that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities: Provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

The veteran does not meet the criteria of 38 C.F.R. § 4.16 
(1998).  The veteran is currently service connected for 
hypertension, 10 %, residuals of right knee injury, 10%, 
tendinitis of the right shoulder, 10%, disfiguring facial 
scars, 10%, status post bunionectomy of the right big toe, 
10%, status post bunionectomy of the left toe, 10%, and 
retropatellar pain syndrome of the left knee and bilateral 
hearing loss which are noncompensable.  His combined service 
connected rating is 50 percent.

The Department of Veterans Affairs (VA) will grant, on an 
extraschedular basis, a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service- 
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991 and Supp. 1998).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA OPGC PREC 75-
91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the most recent medical evidence of record shows 
the veteran undergoing VA examination in October 1998.  He 
was noted to be an employee of VAMC Birmingham.  He was a 
student at the University of Alabama, pursuing a bachelor's 
degree in Behavioral Sciences with the goal of becoming a 
social worker.  The veteran's blood pressure was noted to be 
167/114.  He reported being on medication prescribed by VAMC 
Birmingham.  Audiological examination showed findings as 
follows:

Right Ear			Left Ear

500		15				15
1000		15				15
2000		40				35
3000		55				50
4000		45				45

Word recognition scores were 84% right ear and 88% left ear.  
A finding of mild to moderate sensorineural loss was noted.  
His chief complaint was understanding speech in the presence 
of noise.

Joints examination showed the veteran complaining of problems 
with his knees when walking up and down steps, and while 
trying to bend.  He also reported problems with his ankles, 
low back pain, and shoulder pain.  He reported increased 
joint pain with moisture in the environment.

Physical examination showed him to be well developed, 
muscular, and in no apparent distress.  He was noted to have 
facial scars.  One of these was 1.5cm, another was .5x8cm in 
length.  He was also noted to have a scar on the right side 
of his upper lip.

He had a normal gait, with no limping and no assistance 
devices.  Range of motion of the right knee was from 0-135 
degrees.  Range of motion of the left knee was from 0-135 
degrees.  X-ray examination showed moderate degenerative 
changes in the lateral and medial tibiofemoral compartments 
and patello femoral joint of the right knee, with moderate 
joint effusion suspected.  The left knee showed no 
significant degenerative change.

Range of motion of the right shoulder was flexion of 130 
degrees, extension of 40 degrees, abduction of 130 degrees, 
internal rotation of 45 degrees, and external rotation of 50 
degrees.  X-ray examination of the right shoulder showed a 
small calcific density beneath the acromion in the expected 
location of the rotator cuff, which may represent calcific 
tendinitis.

The Board concludes that the most recent medical evidence of 
record shows that the veteran is employed by VAMC Birmingham, 
and that he is a student at the University of Alabama.  
Evaluation of his service connected disabilities showed no 
complaints regarding his status post bilateral 
bunionectomies.  His knee disabilities were shown to cause 
slightly decreased range of motion, and complaints of 
difficulties ascending and descending stairways.  X-ray 
evidence showed degenerative changes of the right knee only.  
He was noted to walk with a normal gait and without 
assistance of a crutch or cane.  

His right shoulder disability was shown to result in pain and 
slight loss of motion.  His facial scars were noted to be 
small but noticeable.  They were not shown to produce a 
marked and unsightly deformity, or to be severe.  His 
hypertension disability was noted to result in an examination 
blood pressure reading of 167/114.  It was not noted whether 
the veteran was on medication.  Although consistent readings 
with diastolic pressure predominantly 110 or more would be 
the basis for a 20 percent evaluation, the veteran is 
currently evaluated at 10 percent.  This is the first reading 
in the medical record over 110, and as a single reading it 
cannot be viewed in isolation.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  The Board finds that his connected 
disabilities are not so severe as to prevent him from 
engaging in any type of gainful employment, per the above 
discussion above.  As noted above, the veteran is currently 
employed and attending a university.  His service connected 
disabilities, although numerous, are not shown to 
significantly disable him.  


ORDER

Entitlement to TDIU is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

